TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-08-00010-CV



       The Tapestry Group, Inc. and Tapestry Group Parkview, L.L.C., Appellants

                                              v.

                               Parkview Place, Ltd., Appellee



 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT
        NO. 05-394-C368, HONORABLE BURT CARNES, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellants the Tapestry Group, Inc. and Tapestry Group Parkview, L.L.C. have filed

a motion to dismiss their appeal because the parties have settled the case. See Tex. R. App. P.

42.1(a). We grant the motion and dismiss the appeal. See id.




                                            W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices Pemberton and Waldrop

Dismissed on Appellants’ Motion

Filed: April 4, 2008